IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0316
                           Filed December 16, 2020


ANDRE RUBY,
    Plaintiff-Appellant,

vs.

CENTRAL COMMUNITY HOSPITAL,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clayton County, John J.

Bauercamper, Judge.



      Andre Ruby appeals the grant of summary judgment in favor of Central

Community Hospital on his wrongful-discharge claim. AFFIRMED.



      Nathan J. Schroeder and Erich D. Priebe of Dutton, Daniels, Hines,

Kalkhoff, Cook & Swanson, P.L.C., Waterloo, for appellant.

      Jo Ellen Whitney, Kelsey K. Crosse, and Katelynn T. McCollough of Davis,

Brown, Koehn, Shors & Roberts, P.C., Des Moines, for appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                           2


AHLERS, Judge.

       Andre Ruby appeals the grant of summary judgment in favor of his former

employer, Central Community Hospital (CCH), on his wrongful-discharge claim.

He claims he was fired in retaliation for reporting wrongdoing at CCH.

       CCH is an Iowa nonprofit corporation doing business in Elkader. Ruby

worked for CCH in the position of “EMS Manager-Paramedic.” Ruby testified that,

during his time with CCH, he became aware that a specific physician committed

inappropriate actions as follows: (1) the physician instructed a nurse to give

medication to a patient’s wife but bill the medication to the patient; (2) the physician

improperly altered a patient’s medical record; and (3) another employee reported

to Ruby that the physician failed to complete numerous medical charts. Ruby

reported all three actions to leadership at CCH.          After Ruby’s report, CCH

suspended Ruby based on insubordination and later terminated his employment.

       Ruby filed a petition alleging CCH wrongfully discharged him in violation of

public policy.1 Regarding the source of the public policy, the petition alleged:

       In particular, the state and federal False Claims Acts prohibit
       employers from retaliating against employees who oppose or
       attempt to stop fraudulent practices, including those who refuse to
       engage in such fraudulent practices and those who report such
       activities internally. Further, it is a policy under the federal Health
       Insurance Portability and Accountability Act [(HIPAA)] that an

1 Ruby’s petition actually asserted two causes of action. Count I asserted a claim
for retaliatory discharge in violation of public policy. Count II asserted a claim for
retaliatory discharge in violation of the federal and state false claims acts. CCH
sought summary judgment on both counts. At the hearing on the motion for
summary judgment, Ruby conceded he failed to comply with the statutory
requirements for asserting his claims under the false claims acts and, therefore,
summary judgment in favor of CCH was appropriate on Count II. The district court
granted summary judgment on both counts. Ruby appeals the granting of
summary judgment on Count I, but he does not challenge the grant of summary
judgment to CCH on Count II.
                                         3


       employee should not face adverse consequences for disclosing
       conduct on the part of a HIPAA-covered entity which the employee
       believes in good faith is either unlawful or violates professional or
       clinical standards or which endangers one or more patients, workers,
       or the public.

(Citations omitted.)

       The district court granted CCH’s motion for summary judgment and

dismissed Ruby’s petition. The district court found Ruby could have pursued

statutory remedies for his claims of wrongful discharge, which prevents him from

pursuing a common law claim of wrongful discharge in violation of public policy.

Ruby filed a motion pursuant to Iowa Rule of Civil Procedure 1.904(2) asking the

court to reconsider, which the court denied.2 Ruby now appeals.

       We review a ruling on summary judgment for correction of errors at law.

Hedlund v. State, 930 N.W.2d 707, 715 (Iowa 2019). “Summary judgment is

appropriate only when the record shows no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law.” Id. (citing Iowa R. Civ. P.

1.981(3)). “We view the summary judgment record in a light most favorable to the

nonmoving party.” Id.




2 The district court’s initial ruling focused on HIPAA and the false claims acts as
potential sources of public policy. Ruby’s resistance to summary judgment raised
additional provisions of law as sources of public policy, and his rule 1.904(2)
motion specifically addressed a whistleblower-protection statute and various
privacy and licensing statutes and regulations. While the court’s order denying
Ruby’s rule 1.904(2) motion did not address these additional statutes, we find
Ruby’s 1.904(2) motion preserved these provisions for our consideration. See
Boyle v. Alum-Line, Inc., 710 N.W.2d 741, 751 (Iowa 2006). Any other provisions
mentioned throughout this proceeding are not preserved for review. See Meier v.
Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of
appellate review that issues must ordinarily be both raised and decided by the
district court before we will decide them on appeal.”).
                                         4


       In order to prevail on a claim of wrongful discharge in violation of public

policy, Ruby must prove:

       (1) existence of a clearly defined public policy that protects employee
       activity; (2) the public policy would be jeopardized by the discharge
       from employment; (3) the employee engaged in the protected
       activity, and this conduct was the reason for the employee's
       discharge; and (4) there was no overriding business justification for
       the termination.

Jasper v. H. Nizam, Inc., 764 N.W.2d 751, 761 (Iowa 2009). Ruby’s claim turns

on the first element, the “existence of a clearly defined public policy.” Id. Sources

of public policy may include statutes and administrative regulations. Id. at 762–

64. To support the tort, the source must “state a clear and well-defined public

policy.” Id. at 764.

       Ruby cites several provisions of law as sources of public policy to support

his wrongful-termination claim: (1) the federal and state false claims acts3;

(2) Iowa’s “whistleblower” statute4; and (3) HIPAA and related federal and state

statutes and regulations.5 We address these three categories of claimed sources

of public policy separately.

       Ruby asserts the federal and state false claims acts provide a source of

public policy. However, these statutes provide for a civil cause of action for

persons discharged for reporting false-claims violations. See 31 U.S.C. § 3730(h)

(2017); Iowa Code § 685.3(6) (2017). “[W]hen a civil cause of action is provided



3See 31 U.S.C. §§ 3729–33; Iowa Code ch. 685.
4See Iowa Code § 70A.29.
5 See generally Health Insurance Portability and Accountability Act of 1996

(HIPAA), Pub. L. No. 104-191, 110 Stat. 1936 (codified in scattered sections of 18,
26, 29, and 42 U.S.C.); 45 C.F.R. § 164.502(a); Iowa Code chs. 148, 272C; Iowa
Admin. Code r. 653-13.7(3).
                                         5


by the legislature in the same statute that creates the public policy to be enforced,

the civil cause of action is the exclusive remedy for violation of that statute.”

Ferguson v. Exide Techs., Inc., 936 N.W.2d 429, 435 (Iowa 2019). Therefore,

Ruby cannot rely on either of the false-claims statutes to provide public policy to

support his claim.

       Similarly, section 70A.29—a whistleblower-protection statute—does not

support Ruby’s claim, as it provides for a civil cause of action as well. See Iowa

Code § 70A.29(3); see also Worthington v. Kenkel, 684 N.W.2d 228, 230 (Iowa

2004). Therefore, it fails for the same reason his false-claims act causes of action

fail. See Ferguson, 936 N.W.2d at 435. Furthermore, section 70A.29 protects

persons employed by a political subdivision of the state, so it does not apply to

Ruby’s claim against CCH, a private nonprofit corporation.

       As noted, Ruby also raises HIPAA and related regulations and statutes as

sources of public policy. “Under HIPAA regulations, a covered entity generally is

not permitted to use or disclose protected health information.” In re A.M., 856

N.W.2d 365, 379 (Iowa 2014); see also 45 C.F.R. § 164.502(a) (“A covered entity

or business associate may not use or disclose protected health information . . . .”);

Iowa Admin. Code r. 653-13.7(3) (“A physician shall maintain the confidentiality of

all patient information obtained in the practice of medicine.”); see generally Iowa

Code chs. 148 (controlling “medicine and surgery and osteopathic medicine and

surgery”), 272C (controlling “regulation of licensed professions and occupations”).

HIPAA regulations prohibit covered entities from retaliating against persons who

file a HIPAA complaint, participate in a HIPAA investigation, or generally oppose

any action by the covered entity that would violate HIPAA. 45 C.F.R. § 160.316.
                                         6


The federal Department of Human Services is typically responsible for enforcing

violations of HIPAA. 42 U.S.C. § 1320d-5; see also Dodd v. Jones, 623 F.3d 563,

569 (8th Cir. 2010) (“HIPAA does not create a private right of action.”). Even if we

were to find HIPAA espouses a public policy that could support a wrongful-

termination claim, however, Ruby has not asserted facts that would support a

finding his termination violated this public policy. Ruby testified he reported three

incidents of fraud or otherwise poor medical recordkeeping, but none of these

incidents relate to the unauthorized use or disclosure of protected health

information. Ruby testified he knew another employee reported to CCH that the

physician committed a HIPAA violation. However, Ruby acknowledged he did not

witness or report that violation or any other HIPAA violation, and the record

contains no indication his termination was in any way related to a HIPAA violation.

Therefore, HIPAA or related confidentiality regulations or statutes cannot be a

source of public policy to support Ruby’s wrongful-discharge claim.

       We find no error in the district court’s conclusion that Ruby failed to

articulate a public policy that would protect his discharge from CCH. Therefore,

we affirm the grant of summary judgment in favor of CCH.

       AFFIRMED.